                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ELIEZER A. POVENTUD,

                          Plaintiff,
      v.                                             Case No. 18-cv-532-pp

GAYLE S. SALDARIS, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT.NO. 2) AND SCREENING
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff, who is representing himself, filed a complaint under 42

U.S.C. §1983, alleging that the defendants violated his civil rights. This

decision resolves the plaintiff’s motion for leave to proceed without prepayment

of the filing fee, dkt. no. 2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepayment of the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law allows

an incarcerated plaintiff to proceed with his lawsuit without prepaying the civil

filing fee, if he meets certain conditions. One of those conditions is that the

plaintiff pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the plaintiff

pays the initial partial filing fee, the court may allow the plaintiff to pay the

balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.


                                          1
      On May 3, 2018, the court ordered the plaintiff to pay an initial partial

filing fee of $44.01. Dkt. No. 7. The court received that fee on May 21, 2018.

The court will grant the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. He must pay the balance of $305.99 over time in

the manner explained at the end of this order.

II.   Screening the Plaintiff’s Complaint

      A.    Federal Screening Standard

      Although the plaintiff has demonstrated that he does not have the money

to pay the filing fee, the court must dismiss a complaint if the plaintiff raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. §1915A(b). For this reason, district

courts “screen” complaints filed by self-represented plaintiffs to determine

whether the complaint states a claim for which a federal court may grant relief.

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that 1)

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) the person who deprived him of that right was acting


                                         2
under color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824,

827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court

gives a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.     The Plaintiff’s Allegations

      During 2014, the plaintiff was a prisoner at Green Bay Correctional

Institution. Dkt. No. 1 at ¶35. The plaintiff worked in the main kitchen as a

food service worker under defendant (and chef) Gayle Saldaris’ supervision. Id.

The plaintiff alleges that during June and July of that year, Saldaris repeatedly

sexually harassed and assaulted him. Id. Saldaris took him to areas not

monitored by surveillance cameras, including walk-in freezers, dry storage and

a staff break room. Id. The plaintiff alleges that Saldaris forced him to engage

in sexual acts with her. Id. He says that she told him to “act normal around

her” in the presence of staff and inmates, or she would allege that he’d groped

and fondled her and he’d be put in segregation. Id. The plaintiff says that

Saldaris made “clear” to him that if he “refused to participate in these sessions

she would simply replace [him], meaning [he] would in the least be fired from

[his] job and likely reported or sexual abuse to her.” Id. The plaintiff alleges he

felt scared. Id.

      Around March 23, 2015, a detective from the Brown County sheriff’s

department interviewed the plaintiff. Id. at ¶36. During the interview, the


                                           3
plaintiff told the detective about Saldaris and the sexual abuse. Id. The plaintiff

alleges that the detective recorded his written statement and assured him that

he would start an appropriate investigation. Id. The detective “specifically

advised [him] to not file any other verbal and/or written complaints” about the

assault or to discuss them with anyone else. Id. The plaintiff transferred to

Columbia Correctional Institution shortly after speaking with the detective, in

April or May of 2015. Id.

      The plaintiff alleges that once he arrived at Columbia, he did as the

detective had instructed him, making no mention of the abuse at Green Bay.

Id. at ¶37. Around November 2015, the plaintiff received a letter from the Office

of the Brown County Victim Witness Coordinator that indicated that Saldaris

was scheduled for a sentencing hearing on February 9, 2016,1 and that the

plaintiff was a victim. Id. After realizing that his report of sexual abuse had

been investigated and substantiated (without any further contact from anyone),

the plaintiff asked for counseling through the Psychological Services Unit

(PSU), as well as “requesting via request and through the [Inmate Complaint

Review System] to speak with ‘victim services.’” Id.

      Sometime in July or August of 2015, Dr. Norge saw the plaintiff in

disciplinary segregation. Id. at ¶38. The plaintiff told Dr. Norge that he was

having a difficult time dealing with the results of the assaults (depression, fear,

paranoia, embarrassment, nightmares). Id. Dr. Norge provided the plaintiff with


1In his complaint, the plaintiff states that Saldaris was to be sentenced
February 9, 2015, but given the date of the letter (November 2015), the court
believes this was a typo, and that the plaintiff means February 2016.
                                         4
medication to help his anxiety, and he also “orientated [him] of [his] rights as a

victim” and gave him a PREA (Prison Rape Elimination Act) handbook. Id. The

plaintiff did file a PREA complaint, which was ultimately substantiated. Id. at

¶¶39-40. It was only then—once investigators substantiated the complaint—

that a therapist started to see the plaintiff “regarding the fall out of the

abuse/assaults.” Id. at ¶41.

      The complaint also alleges that the plaintiff moved from Columbia to the

Wisconsin Secure Program Facility (WSPF) in March 2016. Id. at ¶42. The

plaintiff alleges that once at WSPF, he notified defendant Warden Boughton,

defendant Deputy Warden Winkelski, defendant Security Director Kartman, the

PSU, and Victim Coordination Services about the abuse/assaults Saldaris had

perpetrated against him. Id. Only someone named Ms. Sebranek, from the

PSU, responded. Id. During their meetings, Sebranek told the plaintiff she

could tell he was not coping well and requested that the plaintiff be transferred

to the Wisconsin Resource Center so that he could receive better mental health

care. Id. The deputy warden “overruled” Sebranek’s recommendation, “citing

‘security concerns.’” Id.

      The plaintiff alleges that in April 2016, defendant Mink contacted him

and said that Deputy Warden appointed her to “deal with [the plaintiff’s] victim

status.” Id. at ¶43. He states that he has not seen or received any

communication from her since (over two years later). Id. The plaintiff further

alleges that on May 17, 2017, defendant Rubin-Asch contacted him and

informed him that he was the new psychological supervisor. Id. at ¶44. The


                                          5
plaintiff told Rubin-Asch about his previous interactions with that department,

and that he had been ignored. Id. Rubin-Asch told the plaintiff he would look

into that issue, and that he would evaluate the plaintiff himself, as well as set

up a regular visit and programming in an effort to lessen “the effects being

suffered.” Id.

      The plaintiff also states that since his transfer to WSPF, he has “become

steadily reluctant” to have any interactions with staff or with his family and

friends. Id. at ¶45. The plaintiff feels that the staff are “out to get” him for

reporting Saldaris’ assaults, and that they are “continuously talking about it to

each other.” Id. He is afraid that he is being “set up for pay back.” Id. He says

that in order to see his friends and family, he has to consent to strip

searches—“something that has never been an issue for [him] in the past”—and

that he dreads these searches. Id. This puts distance between him and his

family, and when he does see them, he fears they’ll ask him about the assaults,

a topic he finds embarrassing and shameful. Id.

      The plaintiff seeks compensatory and punitive damages against the

defendants. Id. at p. 7.

      C.     The Court’s Analysis

      The plaintiff has sued the Wisconsin Department of Corrections, Gayle

Saldaris, Bohannan (food service leader), Dave Brooks (food service manager),

Rick Karl (food service leader), Warden Brian Foster, Deputy Warden Sarah

Cooper, Captain Schultz (acting Security Director at the time), Captain Brandt

(the plaintiff does not explain his role), Steven Schmidt (psychological services


                                          6
worker), Martha Breen (psychological services worker), C.O. Goldsmith (a

correctional officer in charge of distributing PREA information), Michael

Dittman (the plaintiff does not explain his role), Deputy Warden Hautamaki,

Security Director Weber, Lieutenant Vangheem (the plaintiff does not explain

his/her role), Ms. Julie (guidance counselor/secretary for education), Captain

Keller (the plaintiff does not explain his/her role), Dan Norge (PSU worker),

Gary Maier (PSU worker), Bill E. Searls (PREA investigator), Anthony Ashworth

(PREA investigator), Heidi Mellenberger (PREA investigator), Kimberly Betzhold

(PREA investigator), Warden Gary Boughton, Mark R. Kartman (the plaintiff

does not explain his role), Angie Mink (PSU worker), Sarah Home (PSU worker),

Scot Rubin-Asch (who identified himself to the plaintiff as the PSU supervisor

in 2017), Deputy Warden Daniel Winkelski, and Captain Stevens (the plaintiff

does not identify his/her role), as well as John and Jane Does.

      Section 1983 “creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v. Peters,

97 F.3d 987, 991 (7th Cir. 1996) (quoting Sheik-Abdi v. McClellan, 37 F.3d

1240, 1248 (7th Cir. 1994)). In other words, because §1983 makes public

employees liable “for their own misdeeds but not for anyone else’s,” Burks v.

Raemisch, 555 F.3d 592, 596 (7th Cir.2009), a plaintiff must specify in his

allegations what each individual defendant did (or did not do) to violate his

constitutional rights.




                                        7
      The plaintiff does not make any specific factual allegations against most

of the defendants he has sued; they appear only in the caption of the complaint

and in the “PARTIES” section at paragraphs 1-30. They are: Brian Foster,

Sarah Cooper, Captain Schultz, Captain Brandt, Captain Stevens, Dave

Brooks, Lieutenant Vangheem, Bohannan, Rick Karl, Steven Schmidt, Martha

Breen, C.O. Goldsmith, Deputy Warden Hautamaki, Security Director Weber

and Gary Maier. Because the plaintiff has not explained what any of these

defendants did to violate his constitutional rights, the court will dismiss them

from the lawsuit. The plaintiff listed Lieutenant Vanlanen and John and Jane

Does only in the caption of the complaint; he did not even mention them in

paragraphs 1 through 30, listing the defendants. The court dismisses these

defendants.

       Four of the defendants the plaintiff sued were PREA investigators: Bill E.

Searls, Anthony Ashworth, Heidi Mellenberger and Kimberly Betzhold. The

PREA does not create a private right of action. See Rivera v. Drake, No. 09-CV-

1182, 2010 WL 1172602, *3 (E.D. Wis. Mar. 23, 2010) (citing Gonzaga Univ. v.

Doe, 536 U.S. 273, 286 (2002)). The PREA was enacted to “study the problem

of prison rape and to provide funding and expertise to address it.” Id. (quoting

Kane v. Winn, 319 F. Supp. 2d 162 (D. Mass. 2004)). It does not provide a

basis for a plaintiff to sue a PREA investigator. The plaintiff also mentions

PREA liaison Captain Keller, and says that Keller never interviewed him. Again,

the PREA does not create a private right of action against PREA liaisons. The

court will dismiss these five defendants.


                                        8
      The plaintiff alleges that Norge, Mink, Hoem and Rubin-Asch failed to

provide him with adequate medical (psychological) care. To state an Eighth

Amendment claim based on deficient medical care, a plaintiff must show (1)

that he had an objectively serious medical condition; and (2) that the named

defendants showed deliberate indifference to that condition. Arnett v. Webster,

658 F.3d 742, 750 (7th Cir. 2011) (citing Johnson v. Snyder, 444 F.3d 579,

584 (7th Cir. 2006)). The court is satisfied that plaintiff’s psychological issues

stemming from the abuse were—and are—objectively serious. The question is

whether the plaintiff has alleged sufficient facts against each of these

defendants to establish that they acted with deliberate indifference to his

psychological issues.

      The plaintiff made no specific factual allegations against Hoem, except to

allege that the care she provided him was deficient. Id. at ¶58. He has not said

what he asked Hoem to do, or explained what care Hoem gave him (or didn’t

give him), or explained how any care Hoem did give him was deficient. His

claim that Hoem provided deficient medical care is a conclusory allegation, and

“conclusory allegations merely reciting the elements of the claim are not

entitled to [a] presumption of truth.” McCauley v. City of Chi., 671 F.3d 611,

616 (7th Cir. 2011) (citing Iqbal, 556 U.S. at 680-81). The plaintiff may not

proceed against Hoem.

      As for Norge and Rubin-Asch, the plaintiff’s own facts demonstrate that

both defendants provided him care. Norge prescribed him medication and gave

him information about PREA; Rubin-Asch told the plaintiff that he would


                                         9
evaluate the plaintiff and set up meetings and programming. While the plaintiff

states in paragraph 58 of the complaint that these defendants provided

deficient care because they only asked him to re-tell his abuse without any

other course of treatment, that statement contradicts what he said earlier in

the complaint about the help they provided him. The court will not allow the

plaintiff to proceed against Norge and Rubin-Asch.

      The court will allow the plaintiff to proceed on a deliberate indifference

claim against Mink. Mink allegedly worked in the PSU. The plaintiff alleges that

she contacted him and told him that she would be working with him relating to

his status as a sexual assault victim. He asserts, however, that other than this

introduction, Mink never contacted him again, and never provided him any

care. This is enough to state a claim that Mink knew the plaintiff was suffering,

but did nothing to help him.

      The plaintiff also has stated sufficient facts to allow him to proceed on an

Eighth Amendment cruel-and-unusual-punishment claim against Saldaris

based on his allegations that she subjected him to sexual harassment, abuse

and assault. See Dewalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000); see also

Velez v. Kamin, No. 07-C-571, 2007 WL 2007589 (E.D. Wis. Jul. 6, 2007)

(allowing case to proceed on Eighth Amendment cruel and unusual claim

where defendant made improper sexual advances and engaged in forced

physical contact with the plaintiff).

      The plaintiff asserted an Eighth Amendment failure to protect claim

against “Green [B]ay correctional and administrative staff” because they “failed


                                        10
to protect [him] by failing to act” when they heard reports about Saldaris’

behavior. The court first notes that the plaintiff did not identify any specific

staff members who failed to protect him. More importantly, the Eighth

Amendment does require prison officials to “take reasonable measures to

guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832

(1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). To state a

failure to protect claim, a plaintiff-inmate must allege that (1) “he is

incarcerated under conditions posing a substantial risk of serious harm,” and

(2) defendant-officials acted with “deliberate indifference” to that risk. Id. at

834. For an official to be deliberately indifferent, he or she must have actual

knowledge about the risk of harm. Brown v. Budz, 398 F.3d 904, 913 (7th Cir.

2005). The plaintiff says that he followed the detective’s direction to not file a

complaint or speak to anyone about what happened to him—this means that

he did not tell prison officials what Saldaris was doing to him. If the plaintiff

did not tell any staff members about what happened, there is no way they

could have “actual knowledge” that he was at risk. The plaintiff cannot proceed

on a failure-to-protect claim.

      The plaintiff also may not proceed against the Wisconsin Department of

Corrections. “[S]tates and their agencies are not ‘persons’ subject to suit under

42 U.S.C. § 1983.” Johnson v. Supreme Court of Ill., 165 F.3d 1140, 1141 (7th

Cir. 1999). This means that “[n]either the State of Wisconsin nor the State’s

Department of Corrections is a proper defendant.” Andreola v. Wisconsin, 171




                                         11
F. App'x 514, 515 (7th Cir. 2006). Because the DOC is not a “person” subject to

suit under §1983, the court will dismiss it as a defendant.

       Finally, the court will dismiss defendants Gary Boughton, Dan Winkleski

and Mark Kartman. The plaintiff alleges only that he let these defendants know

about the assault and abuse when he arrived at WSPF and that he never heard

back from them. He does not allege that he asked these defendants to do

anything for him. He does not say what he expected them to do. Defendants

Winkleski and Boughton are not medical staff, or PSU staff. They did not have

the ability to treat him. The plaintiff does not even explain what Kartman’s job

was. The plaintiff has not stated claims against these defendants.

       The plaintiff lists 42 U.S.C. §1983 as a separate, stand-alone cause of

action. He did not need to do so—section 1983 is the law that allows him to

allege that certain defendants violated his constitutional rights. To the extent

that the court has allowed the plaintiff to proceed against Salderis and Mink, it

is allowing him to do so under §1983 and the Eighth Amendment.

       Finally, the plaintiff stated a separate, stand-alone claim that the

defendants failed to protect him from violations of his rights. Again, he did not

need a stand-alone claim for this. To the extent that the court is allowing him

to proceed on claims against Salderis and Mink, the court is allowing him to

argue that they deprived him of his constitutional rights and protections.

III.   Conclusion

       The court GRANTS the plaintiff's motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.


                                        12
      The court ORDERS that defendants Wisconsin Department of

Corrections, Bohannan, Dave Brooks, Rick Karl, Warden Brian Foster, Deputy

Warden Sarah Cooper, Captain Schultz, Captain Brandt, Dr. Steven Schmidt,

Martha Breen, C.O. Goldsmith, Michael Dittman, Deputy Warden Hautamaki,

Dr. Weber, Lieutenant Vangheem, Ms. Julie, Captain Keller, Gary Maier, Bill E.

Searls, Anthony Ashworth, Heidi Mellenberger, Kimberly Betzhold, Warden

Gary Boughton, Mark R. Kartman, Deputy Warden Daniel Winkelski, Captain

Stevens, Dan Norge, Sarah Hoem, Scot Rubin-Asch and John and Jane Does

are DISMISSED as defendants.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, copies of the plaintiff’s complaint and this order will

be electronically transmitted to the Wisconsin Department of Justice for service

on defendants Gayle Saldaris and Angie Mink. The court ORDERS those

defendants to file a responsive pleading to the complaint within sixty days of

receiving electronic notice of this order.

      The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $305.99 balance of the filing fee

by collecting monthly payments from the plaintiff's prison trust account in an

amount equal to 20% of the preceding month's income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state, or federal institution, the


                                         13
transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court will issue a separate order REFERRING this case to Magistrate

Judge Nancy Joseph for all pretrial proceedings.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that under the Prisoner E-Filing Program, the

plaintiff shall submit all correspondence and case filings to institution staff,

who will scan and e-mail documents to the court.2 If the plaintiff is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.




2
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge
Correctional Institution, Green Bay Correctional Institution, Waupun
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                          14
      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated in Milwaukee, Wisconsin this 16th day of January, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        15
